DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 This office correspondence is in response to the application filed on 6/25/2020. 
Claims 1 - 20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ali et al. (Pub No: US 2006/0053088 A1) in view of Shetty et al. (Pub No: US 2014/0149794 A1).

Regarding claim 1. Ali teaches a computer-implemented method for an archival data storage system (Ali [0073] Fig 1 A, archival data storage), comprising:
generating a deletion job to delete the data object associated with the data object identifier (Ali [0125][0153] generating a group plan that includes jobs and tasks necessary for deletion of copies of the protected objects that includes an identification of the current mapping to protected objects) ;
scheduling the deletion job to be executed in accordance with a schedule (Ali
[0092] [0125] Scheduling group plan that includes scheduling parameters to identify when the jobs are to be executed jobs and tasks necessary for deletion );
and in accordance with the schedule ( Ali [0251] jobs can be scheduled) :
determining a set of storage entities storing a set of data components corresponding to the data object ( Ali [0348] determined that the record contains metadata, the metadata is compared with a corresponding object stored interpreted as storing a set of data components corresponding to the data object); and 
causing deletion of at least some of the set of data components by the set of storage entities (Ali [0205][0214] data source being removed and deleted. Interpreted as causing deletion of at least some of the set of data components by the set of storage).
Ali does not teach obtaining a deletion request to delete a data object from persistent storage, the deletion request including a data object identifier associated with the data object; and providing an acknowledgement including a job identifier associated with the deletion job.
However Shetty teaches obtaining a deletion request to delete a data object from persistent storage, the deletion request including a data object identifier associated with the data object (Shetty [0211] [0212] receives requests from cloud 
providing an acknowledgement including a job identifier associated with the deletion job (Shetty [0212][0239] provide acknowledgements to cloud server which include delete object requests to filer with filer ID interpreted as job identifier associated with the deletion job)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.
Doing so the system allows an object store monitoring service to monitor object store services and associated components of the cloud system and generate object store log files by administrators of the cloud system to improve cloud services of the system. The client application server is in communication with internet through a wide-area-network adapter, and includes firewalls to prevent unauthorized access to the cloud system.

Regarding claim 2. Ali and Shetty teach the computer-implemented method of claim 1, and Shetty further teaches wherein the acknowledgement indicates, to simulate synchronous deletion, that the data object is deleted ( Shetty [0141] [0212]. synchronization service provide deletion of objection which is indicated by acknowledgement interpreted as acknowledgement indicates, to simulate synchronous deletion )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.


Regarding claim 3. Ali and Shetty teach the computer-implemented method of claim 1, and Ali further teaches wherein the deletion job is combined with a second deletion job scheduled to delete closely-located data (Ali[0092] [0125] Scheduling group plan that includes scheduling parameters to identify when the jobs are to be executed jobs and tasks necessary for deletion interpreted as deletion job is combined with a second deletion job scheduled to delete closely-located data) .

Regarding claim 4. Ali and Shetty teach the computer-implemented method of claim 1, and Ali further teaches wherein causing deletion includes processing the deletion job in a batch with a second deletion job ( Ali [0125]] [0312] deletion of batch job interpreted as deletion job in a batch with a second deletion job).

Regarding claim 5. Ali and Shetty teach the computer-implemented method of claim 1, and Ali further teaches wherein the deletion job is created and scheduled to be performed at a time relative to an expiration time of the data object (Ali[0185] [0241] Scheduling deletion job with time period termination interpreted as deletion job is 

Regarding claim 6. Ali and Shetty teach the computer-implemented method of claim 5, and Ali further teaches wherein the expiration time is further associated with a grace period during which time the data object is still available (Ali[0185] [0241][0267] job with time period termination with predefine intervals for interpreted as expiration time is further associated with a grace period during which time the data).

Regarding claim 7. Ali and Shetty teach the computer-implemented method of claim 1, and Shetty further teaches wherein the deletion job is assigned a lower priority than a data retrieval job (Shetty [0113] [0125] deletion job has lower job priority interpreted as deletion job is assigned a lower priority than a data retrieval job) .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.
Doing so the system allows an object store monitoring service to monitor object store services and associated components of the cloud system and generate object store log files by administrators of the cloud system to improve cloud services of the system. The client application server is in communication with internet through a wide-area-network adapter, and includes firewalls to prevent unauthorized access to the cloud system.


Regarding claim 8. Ali teaches a system for an archival data storage system( Ali [0073] Fig 1 A, archival data storage ), comprising:
one or more processors (Ali [0012] Fig 5 ) ;
memory comprising instructions that, upon execution by the one or more processors (Ali [0012][0175] computer system having a computer-readable medium including a computer-executable program with memory) , cause the system to:
generate a deletion job(Ali [0125][0153] generating a group plan that includes jobs and tasks necessary for deletion of copies of the protected objects that includes an identification of the current mapping to protected objects);
determine a set of storage entities storing a set of data components, the set of data components comprising the data object (Ali [0348] determined that the record contains metadata, the metadata is compared with a corresponding object stored interpreted as storing a set of data components corresponding to the data object);
schedule the deletion job for execution in accordance with a schedule(Ali
[0092] [0125] Scheduling group plan that includes scheduling parameters to identify when the jobs are to be executed jobs and tasks necessary for deletion );
; and in accordance with the schedule (Ali [0251] jobs can be scheduled) , execute the deletion job, the deletion job causing deletion of the set of data components associated with the data object.
Ali does not teach as a result of obtaining a request to delete a data object from persistent storage; and provide an acknowledgement associated with the request, the acknowledgement comprising a job identifier corresponding to the deletion job.
 as a result of obtaining a request to delete a data object from persistent storage (Shetty [0211] [0212] receives requests from cloud server interpreted as persistent storage to delete the record of object which include object identifier); and provide an acknowledgement associated with the request, the acknowledgement comprising a job identifier corresponding to the deletion job(Shetty [0212][0239] provide acknowledgements to cloud server which include delete object requests to filer with filer ID interpreted as job identifier associated with the deletion job).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.
Doing so the system allows an object store monitoring service to monitor object store services and associated components of the cloud system and generate object store log files by administrators of the cloud system to improve cloud services of the system. The client application server is in communication with internet through a wide-area-network adapter, and includes firewalls to prevent unauthorized access to the cloud system.

Regarding claim 9. Ali and Shetty teach the system of claim 8, and Ali further teaches wherein the deletion job is based at least in part on a data object identifier, the data object identifier associated with the data object (Ali [0125][0153] jobs and tasks necessary for deletion of copies of the protected objects that includes an identification of the current mapping to protected objects).

Regarding claim 10. Ali and Shetty teach the system of claim 8, and Ali further teaches wherein the instructions further cause the system to, as a result of scheduling the deletion job, provide a notification that the deletion job is scheduled (Ali [0092] [0125] [0145] Scheduling group plan that includes scheduling parameters to identify when the jobs are to be executed jobs and tasks necessary for deletion and notification for deletion).

Regarding claim 11. Ali and Shetty teach the system of claim 8, and Ali further teaches wherein the instructions further cause the system to, as a result of executing the deletion job, providing a notification that the deletion job is being executed(( Ali [0092] [0125] [0145] [0145] notification for deletion).

Regarding claim 12. Ali and Shetty teach the system of claim 8, and Ali further teaches wherein: the data object is contained in a logical data container (Ali [0102] [0253] logical object in container); and
a data object identifier is an identifier for the logical data container (Ali [0102] [0253] [0275] logical object in container with identifier).

Regarding claim 13. Ali and Shetty teach the system of claim 8, and Shetty further teaches wherein the acknowledgement further comprises a status of the deletion job (Shetty [0155] status of deletion job).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.


Regarding claim 14. Ali and Shetty teach the system of claim 8, and Shetty further teaches wherein executing the deletion job further comprises providing a log of one or more actions performed in connection with the data object (Shetty [0176][0179] deletion log with data object) .

Regarding claim 15. Ali teaches a non-transitory computer-readable storage medium comprising executable instructions that, as a result of execution by one or more processors of a computer system (Ali [0012] [0175] computer system having a computer-readable medium including a computer-executable program with memory), cause the computer system to at least:
initiate a deletion job comprising an identifier associated with the data (Ali [0125][0153] generating a group plan that includes jobs and tasks necessary for deletion of copies of the protected objects that includes an identification of the current mapping to protected objects);
schedule the deletion job for execution (Ali [0092] [0125] Scheduling group plan that includes scheduling parameters to identify when the jobs are to be executed jobs and tasks necessary for deletion ); and
in accordance with a schedule (Ali [0251] jobs can be scheduled), execute the deletion job, resulting in deletion of the data (Ali [0205] [0214] data source being removed and deleted. Interpreted as causing deletion of at least some of the set of data components by the set of storage).
Ali does not teach obtain a request to delete data from a storage system; and 
provide, in response to the request, a job identifier associated with the deletion job.
However Shetty teaches obtain a request to delete data from a storage system (Shetty [0211] [0212] receives requests from cloud server interpreted as persistent storage to delete the record of object which include object identifier); and
provide, in response to the request, a job identifier associated with the deletion job (Shetty [0212][0239] provide acknowledgements to cloud server which include delete object requests to filer with filer ID interpreted as job identifier associated with the deletion job).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.
Doing so the system allows an object store monitoring service to monitor object store services and associated components of the cloud system and generate object store log files by administrators of the cloud system to improve cloud services of the system. The client application server is in communication with internet through a wide-area-network adapter, and includes firewalls to prevent unauthorized access to the cloud system.

Regarding claim 16. Ali and Shetty teach the non-transitory computer-readable storage medium of claim 15, and Ali further teaches wherein:
the data comprises one or more data objects contained in a logical data container (Ali [0102] [0253] logical object in container); and
the identifier identifies the logical data container (Ali [0102] [0253] [0275] logical object in container with identifier).

Regarding claim 17. Ali and Shetty teach the non-transitory computer-readable storage medium of claim 15, and Shetty further teaches comprising executable instructions that, as a result of execution by the one or more processors, cause the computer system to:
process a status request associated with the job identifier associated with the deletion job (Shetty [0155] [0160] status of deletion job); and
provide, in response to the status request, status information associated with the deletion job (Shetty [0161] [0167] status of deletion job with indicator identifier).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ali by incorporating the teachings of Shetty.
Doing so the system allows an object store monitoring service to monitor object store services and associated components of the cloud system and generate object store log files by administrators of the cloud system to improve cloud services of the system. The client application server is in communication with internet through a wide-area-network adapter, and includes firewalls to prevent unauthorized access to the cloud system.

Regarding claim 18. Ali and Shetty teach the non-transitory computer-readable storage medium of claim 17, and Ali further teaches comprising executable instructions that, as a result of execution by the one or more processors, cause the computer system to process the deletion job in a batch with a second deletion job (Ali [0125]] [0312] deletion of batch job interpreted as deletion job in a batch with a second deletion job).

Regarding claim 19. Ali and Shetty teach the non-transitory computer-readable storage medium of claim 18, and Ali further teaches comprising executable instructions that, as a result of execution by the one or more processors, cause the computer system to update storage information comprising free space information (Ali [0206][0260] free space storage information).

Regarding claim 20. Ali and Shetty teach the non-transitory computer-readable storage medium of claim 15, and Ali further teaches comprising executable instructions that, as a result of execution by the one or more processors, cause the computer system to provide a notification of completion of the deletion job (Ali [0012] [0175] [0214] computer system having a computer-readable medium including a computer-executable program with memory notification for completion of deletion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455